DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 05/13/2019 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moriya et al. (U.S. PG. Pub. No. 2019/0148055 A1).
With respect to claim 1, Moriya et al., hereinafter referred to as “Moriya,” teaches an inductor magnetic-core structure 100 (Figs. 1-2), which comprises a magnetic-core main-body set 10 with a first flange 12 and a second flange 12 at both ends of the magnetic-core main-body; 
wherein a first electrode (electrode 36 of front left terminal 30), a second electrode (electrode 33 of front left terminal 30), a third electrode (electrode 36 of back left terminal 30), and a fourth electrode (electrode 33 of back left terminal 30) are set on the first flange; wherein the third electrode and the fourth electrode are laterally (left and right direction) adjacent and are 
wherein a fifth electrode (electrode 36 of right front terminal 30), a sixth electrode (electrode 33 of right front terminal 30), and a seventh electrode (electrode 36 of back right terminal 30) are set on the second flange (paras. [0046] and [0095]). 
With respect to claim 2, Moriya teaches the inductor magnetic-core structure according to claim 1, wherein a first groove 36a is set on the first electrode (para. [0083]). 
With respect to claim 3, Moriya teaches the inductor magnetic-core structure according to claim 1, wherein a second groove 33a is set on the fourth electrode (para. [0073]). 
With respect to claim 4, Moriya teaches the inductor magnetic-core structure according to claim 1, wherein a third groove 36a is set on the fifth electrode (para. [0083]). 
With respect to claim 5, Moriya teaches the inductor magnetic-core structure according to claim 1, wherein a fourth groove 33a is set on the seventh electrode (para. [0073]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837